Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-24 are pending in this application.
Applicant’s election without traverse of the invention of Group I and mesotrione as the single disclosed species of the methylsulfonylphenyl ketone herbicide in the reply filed on 2/24/2022 is noted again.  Claims 5-6 and 14-24 are withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1-4 and 7-13 will presently be examined to the extent that they read on the elected subject matter, supra.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ensminger et al. (US 5,506,195) and Domb (US 7,919,113).  
Ensminger et al. (US 5,506,195) disclose mesotrione (“NMSC”) as an effective herbicide against a wide variety of grass and broadleaf weeds and sedges (column 1, line 26 to column 2, line11).  Mesotrione is formulated to contain adjuvants and carriers known to be used for “facilitating dispersion” and can contain as little as about 0.5 wt% or as much as about 95 wt% mesotrione depending on the formulation type (emphasis added) (column 2, lines 17-30).  A solution of the active ingredient in an organic solvent is disclosed (column 3, lines 35-40).  Further inclusion of wetting, dispersing, or emulsifying agents at 0.1 to 15 wt% is disclosed (column 3, lines 44-49).  
Domb (US 7,919,113) discloses a stable dispersion concentrate composition for administering a lipophilic compound comprising (column 1, lines 19-23; column 3, lines 19-31 and 48-53; claim 1):
(i) at least one surfactant,
(ii) at least one solid carrier which is solid at room temperature selected from fatty acid esters, polymers, fatty acids, fatty alcohols, fatty amines, paraffins or waxes, vegetable oil and combinations thereof, 
(iii) amphiphilic solvent, and 
(iv) lipophilic compound.  
The (ii) solid carrier is dissolved in concentrate composition (column 3, lines 4-8).  The (iii) amphiphilic solvent can be N-methylpyrrolidone, ethyl lactate, or a mixture thereof (column 3, line 54 to column 4, line 15; column 4, lines 42-46; Example 7; claims 2-3)1.  Mixture of N-methylpyrrolidone and ethyl lactate is exemplified in Example 7, although the (iv) lipophilic compound is not mesotrione.  The (iv) lipophilic compound can be a herbicide (column 7, lines 13-16; claim 13).  
	 The cited prior art references do not explicitly exemplify mesotrione formulated as a dispersible concentrate comprising about 10-20 wt% mesotrione and about 0.6-90 wt% N-methylpyrrolidone, with or without a co-solvent such as ethyl lactate.  However, Ensminger et al. teach formulating mesotrione with a solvent and surface active ingredients to provide a dispersible composition, and Domb teaches the use of a mixture of N-methylpyrrolidone and ethyl lactate for formulating a stable dispersion concentrate of various active ingredients, including herbicides.  Therefore, it would have been obvious for the ordinary skilled artisan to formulate mesotrione with N-methylpyrrolidone or mixture of N-methylpyrrolidone and ethyl lactate as the solvent to obtain a stable dispersible concentrate, as claimed.   
	The claimed proportions of about 10-20 wt% mesotrione and about 0.6 to 90 wt% of N-methylpyrrolidone would have been well within the skill of the ordinary skilled artisan based on the desired concentration strength of the formulation.  See also Ensminger, column 2, lines 17-30 and column 3, lines 35-40.    
Claim 13 recites about 0.1 to 15 wt% amount of a surfactant ingredient.  Such amount range for the surfactant is taught by Ensminger et al.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
	Applicant’s arguments filed on 5/24/2022 have been given due consideration but they were deemed unpersuasive.  Applicant argues that “Domb discloses emulsifiable concentrates which form microemulsions when added to the aqueous medium.”  Applicant states, “Domb discloses a concentrate used to form a microemulsion, not a solid dispersion, after dilution with water.”  
The Examiner cannot agree.  Domb discloses that the N-methyl pyrrolidone-containing composition is a “pre-suspension concentrate” (emphasis added) (column 2, lines 41-42), and a nanoparticle suspension forms after water is added (column 2, lines 42-44).  A concentrate that is a “pre-suspension” conveys suspension upon adding water to the concentrate.  Domb refers to “nanoparticulate dispersion” as “microemulsion” (emphases added) (column 2, lines 60-65), and Domb further discloses, “When the pre-suspension concentrate is added to aqueous solution, it is spontaneously dispersed to form a dispersion” (emphasis added) (column 7, lines 32-34).  So it is clear that Domb is using the terms suspension, dispersion, and microemulsion to interchangeably characterize the formulation obtained when the pre-suspension concentrate is added to water.  Domb, being his own lexicographer, is using the terms interchangeably.  Also, the active ingredient is delivered in nanoparticle form (column 3, lines 15-18) or nanosuspension form (column 8, last full paragraph), and components such as phospholipid and other lipids can be optional (column 3, lines 32-40).  
	Therefore, Applicant’s narrow reading of Domb is limited to one interchangeable description of the Domb’s aqueous formulation of the pre-suspension concentrate and does not consider the additional, interchangeable descriptions as dispersion and suspension.  The title of the invention is “dispersible concentrate” (emphasis added) and dispersion after dilution with water is disclosed as an embodiment.  For these reasons, Applicant’s narrow interpretation of Domb’s teachings is found unpersuasive.  
	Applicant also argues that “neither Ensminger nor Domb recognize the unexpected benefits of impurities of NMP that provide pH-based stabilization of the inventive formulations.”  This argument has no basis in the current claim language.  Where in the claims is there any mention of NMP impurities that provide such functionality?  Independent claim 1 requires NMP, not NMP + something else.  
	Applicant further argues the supposed nonobviousness of specification data in Examples 7 and 8.  However, those examples are directed to tropramezone, which is not the elected species under examination here.  The two herbicides are structurally divergent as can be seen below:
    
    PNG
    media_image1.png
    200
    245
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    114
    239
    media_image2.png
    Greyscale

                 Topramezone			                Mesotrione
Consequently, data directed to tropramezone is not probative for claim scope directed to mesotrione because divergent chemical structures of the two herbicides would indicate different solubilities in solvents and formulation systems of multiple ingredients, which could affect their formulation stability and efficacy.  Further, regarding specification example 7, it must be noted that the tested Concentrates A, B and C are dissolved topramezone formulations, so it would not have been unexpected to the ordinary skilled artisan that a dissolved formulation is more storage stable than a suspended formulation.  
	For the foregoing reasons, Applicant’s arguments are found unpersuasive and this ground of rejection is maintained.  

Claims 1, 3, 4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ensminger et al. (US 5,506,195) and Domb (US 7,919,113) in view of Fowler et al. (US 2011/0143938), Silwet L-77 Spray Adjuvant product information, and Omilinsky (US 2002/0045661). 
Teachings of Ensminger et al. and Domb were discussed above in the previous ground of rejection as they apply to claims 1, 3, 4, 7, and 13, and the discussion there is incorporated herein by reference.  This ground of rejection further addresses remaining claims 8-12.  
Fowler et al. (US 2011/0143938) disclose a liquid, non-aqueous herbicidal composition that can contain mesotrione and another herbicide, wherein Silwet L-77 can be added as a surface active agent (paragraph 11, in particular page 2, left column, lines 7 and 56; paragraphs 30-35, 41, 43, 50).
Silwet L-77 Spray Adjuvant product information discloses Silwet L-77 as an effective spray adjuvant for agricultural applications that has the advantage of increased spray coverage, rapid uptake, and rainfastness, with usefulness in a “broad range of agrochemical formulations” (first two pages, quoted text on second page).  
Omilinsky is cited solely to establish that Silwet L-77 is a surfactant that contains 84% polyalkyleneoxide modified heptamethyltrisiloxane and 16% allyloxypolyethyleneglycol methyl ether (paragraph 22).  
Claims 8-12 recite additional features for a surfactant to be used in a dispersible concentrate comprising about 10-20 wt% mesotrione and about 0.6 to 90 wt% of N-methylpyrrolidone.  The ordinary skilled artisan would have been motivated to select Silwet L-77 as a surfactant in a dispersible concentrate of mesotrione and N-methylpyrrolidone as claimed because of the many advantages of Silwet L-77 in the final use agricultural formulation such as increased spray coverage, as discussed above.  It is noted that Silwet L-77 meets the requirements of claims 8-12 because it is known to contain 84% polyalkyleneoxide modified heptamethyltrisiloxane and 16% allyloxypolyethyleneglycol methyl ether.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments filed on 5/24/2022 have been given due consideration but they were deemed unpersuasive.  Applicant’s argument in this ground of rejection is that the additionally cited references by Fowler et al., Silwet L-77 Spray Adjuvant product information, and Omilinsky are “not germane to the patentability of claim 1” because they were cited to address the surfactant features of claims 8-12.  Applicant adopts the arguments made in the previous ground of rejection regarding the supposed “deficiencies of Ensminger and Domb with respect to claim 1.”  In response, the Examiner incorporates by reference the reasons set forth in said previous ground of rejection as to the complete teachings of Ensminger and Domb, which are suggestive of the claimed invention.   
For the foregoing reasons, Applicant’s arguments are found unpersuasive and this ground of rejection is maintained.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Domb’s claim 2 recites N-methyl “pyrrolidine” instead of pyrrolidone.  The ordinary skilled artisan would have recognized this as an obvious spelling error because Domb teaches and exemplifies N-methyl pyrrolidone and does not disclose a pyrrolidine anywhere else. The only place where the pyrrolidine is mentioned is in claim 2, and this is obviously a typographical and spelling error given the teaching of the pyrrolidone throughout Domb’s disclosure.